Citation Nr: 0901943	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye condition 
claimed as diabetic retinopathy, as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1970 
to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran also included in his notice of disagreement with 
the February 2005 rating decision the issues of the initial 
rating assigned for diabetic neuropathy with hypertension, 
the initial rating assigned for erectile dysfunction, the 
grant of special monthly compensation based on loss of use of 
a creative organ, the denial of service connection for benign 
prostate hypertrophy, and the denial of service connection 
for skin lymphoma.  A statement of the case was issued; 
however, the veteran did not submit a substantive appeal on 
those issues.  On his June 2006 substantive appeal, he stated 
that he was only appealing the issue of service connection 
for retinopathy.  Hence, those issues are not properly before 
the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As an initial matter, the veteran submitted private medical 
records to the RO in April 2006 and again in November 2006.  
The records contained treatment and diagnoses concerning his 
eye complaints.  The RO thereafter certified the veteran's 
appeal to the Board without first considering the private 
records.  That is, subsequent to the receipt of this 
evidence, the RO did not issue a supplemental statement of 
the case as required under 38 C.F.R. §§ 19.31 and 19.37 
(2008).  That omission must be rectified prior to the Board 
proceeding.

Additionally, the veteran underwent a VA diabetes mellitus 
examination in August 2003.  The examiner found that there 
was no proliferative retinopathy.  The veteran underwent VA 
eye consultations in December 2004.  On December 13, 2004, 
the VA eye examiner found that there was no evidence of 
diabetic changes.  One day later on VA eye consultation, the 
veteran reported having double vision when looking straight 
ahead.  Examination of the eyes on examination on December 
14, 2004, showed cataract in both eyes, refractive error, 
high myopic shift and unexplained complaint of distorted 
vision.  Subsequent to those examinations, the veteran was 
treated by a private examiner in April 2005.  He was found to 
have refractive error and minimal background diabetic 
retinopathy.  As there is conflicting evidence as to the 
presence of diabetic retinopathy, the Board finds that an 
additional VA examination is necessary.  Any recent VA 
treatment records should also be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for any eye 
disorders from the San Juan VA Medical 
Center, dated from October 2006 forward.

2.  Thereafter, schedule the veteran for 
a VA ophthalmology examination.  The 
veteran's claims folder should be 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of all eye 
disorders found to be present, including 
any diabetic retinopathy.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current eye disorder 
was either (a) caused by or (b) 
aggravated by the veteran's diabetes 
mellitus.  

Complete rationale for any all opinions 
must be provided.  

3.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that addresses all evidence 
associated with the claims file since the 
issuance of the May 2006 statement of the 
case.  Then, if indicated, this case 
should be returned to the Board for the 
purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




